Citation Nr: 0523800	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  03-17 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart murmur and heart disease (now claimed as 
supraventricular arrhythmias, cardiomyopathy, and cardiac 
condition).  

2.  Entitlement to service connection for hypertension (HTN), 
to include as secondary to heart murmur and heart disease.  

3.  Entitlement to service connection for depression, to 
include as secondary to heart murmur and heart disease.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Waco, 
Texas.  In pertinent part, that decision determined that new 
and material evidence had not been submitted to reopen a 
claim of service connection for heart murmur and heart 
disease (now claimed as supraventricular arrhythmias, 
cardiomyopathy, and cardiac condition).  That decision also 
denied service connection for depression on a direct and 
secondary basis.  

In August 2004, the RO denied the veteran's claims for HTN 
and depression on a direct and secondary basis.  

As to the issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a heart murmur and heart disease (now claimed 
as supraventricular arrhythmias, cardiomyopathy, and cardiac 
condition), it is noted that the veteran's initial claim for 
service connection was denied by the RO in December 1989, and 
the veteran was notified that month.  The Board does not have 
jurisdiction to consider a claim that has been previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must find 
that new and material evidence has been presented.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  See also 
Winters v. West, 12 Vet. App. 203 (1999).  Therefore, 
although it appears that the RO in the current appeal has 
reviewed the claim on a de novo basis, the issue is as stated 
on the title page.


FINDINGS OF FACT

1.  In a December 1989 decision, the RO denied service 
connection for a heart murmur and heart disease.  The veteran 
was notified of his procedural rights by a December 1989 
letter; however, he did not appeal the decision.  

2.  Evidence received since the December 1989 rating decision 
is neither cumulative nor redundant and when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim for service 
connection for a heart murmur and heart disease (now claimed 
as supraventricular arrhythmias, cardiomyopathy, and cardiac 
condition).  

3.  A chronic heart disorder was not shown during service or 
for many years thereafter, and is not related to an innocent 
heart murmur which was noted during service.  

4.  The record does not contain any competent evidence 
establishing that the veteran's post-service diagnosis of HTN 
is either etiologically related to service or to a service-
connected disability, nor are the presumptive provisions 
regarding a cardiovascular disorder applicable in this case.

5.  The record does not contain any competent evidence 
establishing that the veteran's post-service diagnosis of 
major depressive disorder is either etiologically related to 
service or to a service-connected disability, nor are the 
presumptive provisions regarding a neuropsychiatric disorder 
applicable in this case.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of 
entitlement to service connection for a heart murmur and 
heart disease (now claimed as supraventricular arrhythmias, 
cardiomyopathy, and cardiac condition) has been received.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5104, 5018, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2004).  

2.  A chronic heart disorder was not incurred or aggravated 
during service, nor may it be presumed to have been incurred 
therein, and it is not proximately due to or the result of an 
innocent systolic heart murmur.  38 C.F.R. §§ 1110, 11131, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a) (2004).

3.  HTN was not incurred or aggravated during service, nor 
may it be presumed to have been incurred therein, and it is 
not proximately due to or the result of an innocent systolic 
heart murmur.  38 C.F.R. §§ 1110, 11131, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2004).

4.  Major depressive disorder was not incurred or aggravated 
during service, nor may it be presumed to have been incurred 
therein, and it is not proximately due to or the result of an 
innocent systolic heart murmur.  38 C.F.R. §§ 1110, 11131, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The discussions in the rating decision, statement of the case 
(SOC), and supplemental statements of the case (SSOCs) have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
Board notes here that a VCAA letter was sent to the veteran 
in February 2003, prior to the denial of the claims on appeal 
in March 2003 and August 2004.  Moreover, the September 2004 
and February 2005 SSOCs specifically advised him as to what 
evidence the RO had in its possession and what evidence was 
still needed.  Specifically, these documents notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
any private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, post service private and VA medical records, and 
statements and testimony from the veteran.  VA made all 
reasonable efforts to assist the claimant in the development 
of the claim and notified the veteran of the information and 
evidence necessary to substantiate the claim.  There is no 
indication of any relevant records that the RO failed to 
obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The evidence of record includes a July 2004 
examination addressing the current issues.  Further 
examination is unnecessary.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the current claims is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

New and Material

A review of the record reflects that the veteran's claim of 
service connection for a heart murmur and heart disease was 
initially denied in December 1989, on the basis that while a 
heart murmur was noted during service, it was found to be 
"innocent" without findings of actual heart disease.  The 
veteran was notified of this decision in December 1989 and 
this letter provided him with information as to his 
procedural and appellate rights.  He did not appeal this 
decision and it is final.  38 U.S.C.A. § 7105(a) (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2004).

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  
Effective from August 29, 2001, the regulations defining "new 
and material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to 
reopen a previously denied claim.  38 C.F.R. §§ 3.156(a) and 
3.159(b).  These specific provisions are applicable only to 
claims filed on or after August 29, 2001.  As the veteran 
filed his claim seeking to reopen in March 2003, the Board 
has considered these provisions.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  Under the amended 
regulations, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  Here, although it is not clear, the RO apparently 
reopened the claim.  The Board has also determined that the 
claim should be reopened.  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence considered at the time of the 1989 denial 
included the veteran's claim and his service medical records.  
The evidence associated with the claims file subsequent to 
the RO's 1989 decision includes additional private records 
and VA treatment records dated from 1989 through 2005.  Also 
added were additional statements made by the veteran in 
support of his claim, to include his testimony at a January 
2005 personal hearing.  

The veteran reiterated his contention that service connection 
was warranted for a heart murmur in that this condition was 
noted during service.  In his testimony and in other 
statements of record, it was asserted that his current 
chronic heart disorders, claimed as supraventricular 
arrhythmias, cardiomyopathy, and a cardiac condition, are the 
result of the heart murmur first noted during service.  (As 
the RO addressed the veteran's claim of service connection 
for another cardiovascular disorder, HTN, separately, the 
Board will do likewise.)  He points out that a pacemaker was 
implanted in 2004 due to ventricular tachycardia.  His post 
1989 statements and testimony are considered new and material 
as his contentions at the time of the 1989 denial did not 
include actual diagnosis of chronic heart disease.  

Similarly, the treatment records added to the record since 
1989 reflect treatment for numerous disabilities to include 
the veteran's heart condition.  Specifically, it is noted 
that these documents refer to the implantation of a pacemaker 
in April 2003 for ventricular tachycardia and for heart 
disease.  These documents were not previously of record and 
may be considered new.  Additionally, they are also material 
to the issue at hand.  They are not cumulative of prior 
records which did not include the actual diagnosis of a 
chronic heart disorder.  As a chronic a heart disorder has 
now been reported, it is the Board's conclusion that this 
evidence is relevant or probative and raises a reasonable 
possibility of substantiating the claim.  Thus, the claim is 
reopened.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as a 
cardiovascular disorder to include heart disease and HTN, or 
neuropsychiatric (major depressive) disorder to a degree of 
10 percent within one year from the date of termination of 
such service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Additionally, when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 
(2004).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Factual Background

As it has been found that the veteran has submitted new and 
material evidence as to the claim of service connection for a 
heart murmur and heart disease (now claimed as 
supraventricular arrhythmias, cardiomyopathy, and a cardiac 
condition), the claims now before the Board are entitlement 
to service connection for those conditions as well as for HTN 
and depression.  Each of these claims will be addressed on a 
direct and secondary basis as it is either been claimed that 
these disorders had their onset during service or were 
secondary to a murmur which was noted during service.  

Review of the service medical records reflects that the 
veteran's blood pressure was recorded as 120/80 at time of 
entrance examination.  He was not diagnosed as having HTN 
during service, and his blood pressure reading at time of 
separation examination was 122/68.  A murmur was noted, 
however, and additional testing was performed.  It was noted 
that the veteran had an "innocent systolic murmur."  There 
were no findings of heart disease.  

Post service records include an October 1989 progress note 
which stated that the veteran was having trouble dealing with 
the loss of his son who had died earlier that month.  
Additional post service records in the 1990s essentially show 
treatment for a low back disorder.  He was seen, however, in 
2000 for chest pain, but no chronic heart disorder was noted.  
A stress test was conducted in February 2003.  It showed 
normal sinus rhythm and was negative for ischemia.  

Private records dated in March 2003 show that the veteran was 
again seen for chest pain.  Records from April 2003 show that 
a two-lead tranvenous pacemaker was placed to help control 
symptoms of his heart condition.  Additional records dated in 
April 2003 reflect a diagnosis of HTN that had been present 
for five years.  A private January 2004 record reflects 
treatment for "heart disease."  

Another private record dated in February 2004 shows a 
diagnostic assessment of major depressive disorder.  Factors 
that led to depression were the death of the veteran's son in 
1989, back surgery and chronic back pain, heart trouble, and 
witnessing a friend fall from a third story window.  

VA examination report dated in July 2004 reflects that the 
veteran had a pacemaker implanted because he had had some 
fainting spells caused by ventricular tachycardia.  While he 
sometimes had chest pains, he was able to walk one mile 
without chest pain.  Physical exam showed that the heart was 
normal in rate and rhythm.  His blood pressure was 129/77, 
122/70, and 123/74.  The jugular venous pulse pressure was 
not raised.  There was no pedal edema and no carotid bruits.  
The pacemaker was in the left pectoral region.  The diagnosis 
was status post 2 lead transmitter pacemaker in pectoral 
region.  The examiner noted that a review of the medical 
treatment reports, to include the veteran's service medical 
records, had been conducted.  It was concluded that it was 
less likely than not that the veteran's "heart condition" 
was related to the heart murmur noticed during service.  

VA HTN examination report in July 2004 includes a notation 
that the veteran's HTN had been present since 1989.  It was 
concluded by the examiner that it was less likely than not 
that the veteran's HTN was related to innocent murmurs 
detected during military service.  

At a personal hearing in January 2005, the veteran testified 
in support of his claims.  He pointed out that he was 
diagnosed as having a heart murmur during service, and that 
he was told of this when he was processing out of service.  
He said that he was treated at a private facility for heart 
problems in 1989 but a heart disorder was not found.  He also 
said that his HTN was first diagnosed in 1989.  

A March 2005 VA report reflects that the veteran was seen 
"to get an opinion whether his HTN [was] related to heart 
murmur he had in 1976."  The examiner noted that a review 
was made of the inservice cardiology consult.  It was 
reported that the veteran did not have a "murmur at this 
time at least 5 years."  The examiner added that the 
inservice murmur might have been a function murmur which had 
disappeared.  It was opined that the claimant's HTN was not 
related to the 1976 murmur.  

Also of record are numerous medical treatises and/or excerpts 
from medical books which were apparently obtained from the 
internet.  These documents explain what a heart murmur is, 
the different types of murmurs, and the signs and symptoms of 
heart murmurs.  Areas that were highlighted by the veteran 
include a statement that most heart murmurs are harmless.  He 
also highlighted the following symptoms of murmurs: fast 
breathing, excessive sweating, chest pain, and fainting.  
These documents also describe what causes a heart murmur and 
the bad and good news about heart murmurs, as well as the 
tests that are conducted to diagnose a murmur.  He also 
included information regarding inappropriate sinus 
tachycardia.  This document notes that this is a condition in 
which the patient has a normal heart but an unusually fast 
heart rate.  

Analysis as to All Claims Before the Board

Having carefully considered the veteran's claims in light of 
the record and the applicable law, the Board finds that the 
preponderance of the evidence is against the claims of 
entitlement to service connection for a heart murmur and 
heart disease (now claimed as supraventricular arrhythmia, 
cardiomyopathy, and a cardiac condition), HTN, and 
depression, and the appeals will be denied.

While the veteran's heart murmur was noted during active 
service, it is noted that it was described as "innocent" 
and did not result in diagnosis of a heart condition.  
Additionally, these records are negative for diagnoses of HTN 
or a psychiatric condition.  It was many years later before 
HTN was reportedly diagnosed in 1989, and many years before 
additional cardiovascular conditions were noted in 2003.  
Similarly, the veteran's major depressive disorder was not 
diagnosed until 2004.  

A VA examination in 2004 and another VA opinion in 2005 have 
resulted in findings indicating no causal connection exists 
between the inservice systolic murmur and the veteran's post 
service chronic "heart condition" or his HTN.  Moreover, no 
medical evidence of record has attributed the veteran's heart 
problems, to include his HTN, nor his depression, to the 
inservice murmur.  

The Board finds that the VA reports from 2004 and 2005 which 
specifically address the etiology of the veteran's current 
heart conditions, to include HTN, are of great probative 
value.  In this regard, it is noted that it is the Board's 
responsibility to weigh the credibility and probative value 
of all of the evidence and, in so doing, the Board may accept 
one medical opinion and reject others.  Schoolman v. West, 12 
Vet. App. 307, 310-11 (1999).  It is also the responsibility 
of the Board to determine the probative weight to be ascribed 
as among multiple medical opinions in a case, and to state 
reasons or bases for favoring one opinion over another.  The 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  In 
this case, two physicians definitively ruled out any 
connection between the inservice murmur and the post service 
diagnoses of HTN and "heart problems."  It is noted that 
the 2004 report, the most thorough examination of record, was 
based on review of the entire claims file, and 
contemporaneous clinical testing, and the tenor of the 
opinion is certain and not susceptible of multiple meaning.  

As to the medical treatises and/or medical excerpts from 
internet sources the veteran has submitted in support of his 
claim, it is noted that the submissions are very general in 
nature and do not address the specific facts of the veteran's 
claims before the Board.  As this generic medical journal or 
treatise evidence does not specifically state an opinion as 
to the relationship between the veteran's current symptoms 
and a inservice heart murmur, it is insufficient to establish 
the element of medical nexus evidence.  See Sacks v. West, 11 
Vet. App. 314 (1998).

Thus, it is determined that service connection is not 
warranted for a heart murmur and a heart condition, 
classified as supraventricular arrhythmias, cardiomyopathy, 
and a cardiac condition, HTN, or depression.  

In reaching the foregoing decision, the Board has been 
cognizant of the "benefit of the doubt rule." However, as the 
evidence is not in relative equipoise, the rule is 
inapplicable in this case.  See 38 C.F.R. § 3.102; Gilbert, 
supra. 


ORDER

New and material evidence, having been submitted, the claim 
of service connection for a heart murmur and heart disease 
(now claimed as supraventricular arrhythmias, cardiomyopathy, 
and a cardiac condition) is reopened.  The appeal is granted 
to this extent only.  

Service connection for a heart murmur and heart disease (now 
claimed as supraventricular arrhythmias, cardiomyopathy, and 
a cardiac condition) is denied.  

Service connection for HTN is denied.  

Service connection for depression is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


